 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00169-DAD-BAM-1
12                      Plaintiff,
13           v.                                    ORDER OF RELEASE
14    JUAN TORRES ESQUIEVEL,
15                      Defendant.
16

17          The defendant named above, having been sentenced on December 17, 2018 to CREDIT

18   FOR TIME SERVED,

19          IT IS HEREBY ORDERED that the defendant shall be released forthwith on this case.

20   There is an Immigration and Customs Enforcement HOLD. A judgment and commitment order

21   will follow.

22   IT IS SO ORDERED.
23
        Dated:      December 17, 2018
24                                                 UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                   1
